The plaintiff instituted this action against the defendant to recover the amount due upon certain notes given for the purchase money of a tract of land in Beaufort County, and to obtain a decree of foreclosure of a mortgage deed executed by the defendant to secure the payment (260)  of said notes. The defendant, in his answer, alleged that at the time of the execution of the notes he was under the age of 21 years. The plaintiff, in his reply, insisted that the defendant had ratified the contract of purchase by taking possession of and residing and farming on the land conveyed in the mortgage; and that he further ratified the contract by paying a part of said indebtedness after he arrived at the age of 21 years. It was admitted that the defendant was in possession of the land, and that the made the payments as alleged. His Honor gave judgment for the plaintiff, and the defendant appealed.
A minor who makes a contract has his election, after arriving at the age of 21 years, either to avoid or to confirm the contract.
The fact that the purchaser of land continues to live on it and cultivate it after he arrives at age, together with the fact that he pays a part of the purchase money, amounts to an election to confirm the contract.
PER CURIAM.                                       Affirmed.
Cited: Weeks v. Wilkins, 134 N.C. 522.
(261)